140 F. Supp. 2d 1264 (2000)
John SPELLMAN, Plaintiff,
v.
Joe HOPPER, et al., Defendants.
No. CIV A 95-D-1585-N.
United States District Court, M.D. Alabama, Northern Division.
April 20, 2000.
Rhonda Brownstein, Montgomery, AL, for Plaintiff.
Andrew W. Redd, Alice Ann Byrne, Montgomery, AL, for Defendant.


*1265 DECLARATORY JUDGMENT

DE MENT, District Judge.
In CONSIDERATION of the Recommendations of the Magistrate Judge, filed August 25, 1999[1] and March 20, 2000, the court DECLARES that the Department of Corrections' absolute prohibition on prisoner's receipt of subscription magazines and newspapers in administrative segregation in the Alabama prison system, formerly implemented through Administrative Regulation 433, violates the First Amendment to the United States Constitution and shall not be implemented further.
NOTES
[1]  The court also considers the Magistrate Judge's September 24, 1999 Order clarifying the Recommendation entered on August 25, 1999.